Learned, J.
application is for a re-sale on the ground that the plaintiff had no opportunity to attend the sale, and that his claim against the defendant is worthless, unless he can collect it of the property which was sold by the sheriff.
The sale was advertised to take place at one P. M. It did take place at about ten minutes thereafter, and before the plaintiff or any one on his behalf arrived at the court house where the sale was to take place.
The statute directs that a sale of real estate shall take' place between nine A. M. and the setting of the sun. Between these points of time it is left in the discretion of the sheriff; but that discretion should be wisely exercised, so that the plaintiff, defendant, and creditors or other persons interested, should be presented with an opportunity to attend. There is often a discrepancy in time-pieces, and it may occur, as in this case, that a person living at a distance, may, by accident, and without fault, be detained. It is proper therefore that there should be no hasty action in a matter of this kind. It is the duty of the officer to see that a fail-opportunity is had for persons to be present who are interested. I shall not • undertake to fix a time for the sheriff *413to wait before closing his sale, but it should be* a reasonable time; and if there are no bidders,- or if the plaintiff is not represented, and any bid made is inadequate to the value of the property sold, the sheriff should postpone the sale. The great object in all cases should be to protect the interests of all parties concerned.
The sale must be, vacated, the purchase money refunded, and the sheriff must re-sell the premises, the plaintiff to pay the additional expense attending such re-sale.